Casey, J.
Appeal from a judgment of the Supreme Court (Kane, J.), entered June 7, 1996 in Sullivan County, which converted petitioner’s application for a writ of habeas corpus into a proceeding pursuant to CPLR article 78 and dismissed the petition.
Petitioner challenges a determination of respondent Board of Parole, issued December 14, 1994, which denied his request for release on parole and ordered him held for an additional 24 months, with a subsequent parole hearing scheduled for December 1996. Inasmuch as the 24-month period specified in the determination has expired, this appeal is moot (see, Matter of Alexander v Rodriguez, 182 AD2d 958). In any event, the Board’s discretionary release decision was in full accord with all statutory and regulatory requirements (see, Matter of McKee v New York State Bd. of Parole, 157 AD2d 944, 945).
Cardona, P. J., Crew III, White and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.